DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 11, the limitation “the central monitoring station” lacks sufficient antecedent basis.  Claim 8, from which claim 11 depends, is silent on the limitation “a central monitoring station.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erger et al. (US 2013/0329331 – hereinafter “Erger”).

Per claim 18, Erger teaches a wireless line sensor (Fig. 2; wireless circuit breaker 200; ¶21), comprising:
first current transformer windings (Fig. 2; current transformer 222; ¶22) configured to detect current on a power line;
second current transformer windings (Fig. 2; current transformer 230; ¶24) configured to receive power from the power line to power the wireless line sensor;
processing and communication circuitry configured to: obtain a fault magnitude measurement and a fault duration measurement; and send the fault magnitude measurement and the fault duration measurement to a wireless line sensor collector (A control and sensing circuit 220 is configured to record the sensed characteristics of a line current over a period of time.  When the circuit breaker 200 trips, information identifying the current magnitude and duration during fault is sent wirelessly to a main module 116 via a transceiver 226 (Figs. 1-2; ¶22-26 and 39)).

Per claim 20, Erger teaches the wireless line sensor of claim 18, wherein the processing and communication circuitry are configured to communicate the fault magnitude measurement and the fault duration measurement without any communication conductors between the wireless line sensor and the wireless line sensor collector (The circuit breaker 200 communicates wirelessly with the main module 116 (Figs. 1-2; ¶26)).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



8.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious in view of Erger and Yuan et al. (US 2007/0093977 – hereinafter “Yuan”).

Per claim 19, Erger teaches the wireless line sensor of claim 18.  However, Erger does not explicitly teach the wireless line sensor wherein the processing and communication circuitry are configured to count the number of clock cycles in which the current from the first current transformer windings exceeded a current threshold to obtain the fault duration measurement.  In contrast, Yuan teaches a fault management system configured to determine the magnitude of a fault current and duration of the fault current on an electrical cable wherein a GPS clock is used to determine the fault duration (¶9 and 23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wireless line sensor of Erger such that a number of clock cycles is used to obtain the fault duration measurement.  One of ordinary skill would make such a modification for the purpose of obtaining a time duration a current exceeds a predetermined threshold current level (Yuan; ¶9).

Allowable Subject Matter
9.	Claims 1-10 and 12-17 are deemed allowable.  Independent claims 1, 8, and 15 substantially recite the following features that, in combination, are not believed to be taught or suggested by the prior art of record: obtain a tolerance region of a time inverse overcurrent curve of a protective device on a power line of an electric power delivery system; obtain a fault magnitude measurement and a fault duration measurement of a wireless line sensor on the power line; determine that the protective device is operating outside of the tolerance region 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852